In an action to recover damages for injuries to two coats, caused by fire, against the bailee with whom the coats were stored, and his insurance carrier, the carrier appeals from so much of an order of the County Court, Nassau County, as affirmed an order of the City Court of Long Beach, denying its motion for summary judgment dismissing the amended complaint as to it. The motion was made on the ground that the policy provided that “No suit, action or proceeding for the recovery of any claim under this policy shall be sustainable in any court of law or equity unless the same be commenced within twelve (12) months next after discovery by the Assured of the occurrence which gives rise to the claim.” Respondents claim that they did not see the policy nor know the name of the insurance carrier, and were not aware of the 12-month period of limitation within one year after the fire. Respondents instituted their action against the defendant bailee within one year after the fire. Order insofar as appealed from unanimously affirmed, with $10 costs and disbursements. No opinion. Present —Nolan, P. J., Wenzel, Beldock, Hallirum and Kleinfeld, JJ.